OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
*682The trial court set aside the jury verdict and the Appellate Division affirmed after considering both the weight and legal sufficiency of the evidence. Inasmuch as our review is limited to questions of law (CPL 470.35), we cannot disturb the Appellate Division’s determination.
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.